DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 09/24/2021 have been entered.  Applicant’s claim amendment has been considered.  Claim objection on claim 3 have been withdrawn.

Response to Arguments
	Applicant’s arguments on pages 10-14, filed on 09/24/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1 that the cited references does not disclose “wherein the face contact part-pair member is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part is accommodated, the head mounted device being changed from the first configuration to the 
 Zhang teaches 
	a head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device) comprising,
	a housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) comprising an opening;
	a lens assembly (lens 102) disposed in the opening (shown in figures 1-4 and paragraph [0063] the lens 1022 in the middle shell 102);
	a light shielding part (light-shielding member 30) disposed along a circumference of the opening (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),  and
	a face contact part-pair member (second connecting component 202) disposed in the housing (10) to be movable with respect to the opening by a predetermined length in a direction in which the light shielding part (30) is inserted or extracted (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30. That is, after the first connecting member and second connecting member 202 are attached to each other),
	wherein the light shielding part (30) is configured to have a first configuration in which the light shielding part is extracted from the housing through the opening to be mounted on a face of a user (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.), and a second configuration in which at least a portion of the light shielding part is inserted into the housing through the opening (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),
	wherein the face contact part-part member (202) is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part (30) is accommodated (as shown in figure 1), the head mounted device (figures 1-4) being changed from the first configuration to the second configuration according to the movement of the face contact part-pair member (202, as shown in figures 1 and 2), and
	wherein the space (as shown in figure 1 when the device is open there is  a space) is formed by the movement of the face contact part-pair member (202).
	The rejection of claim 1 is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. CN104880823 (hereinafter Zhang), of record, see Information Disclosure Statement dated 10/18/2019.
Regarding claim 1, Zhang teaches 
	a head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device) comprising,
	a housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) comprising an opening;
	a lens assembly (lens 102) disposed in the opening (shown in figures 1-4 and paragraph [0063] the lens 1022 in the middle shell 102);
	a light shielding part (light-shielding member 30) disposed along a circumference of the opening (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),  and
	a face contact part-pair member (second connecting component 202) disposed in the housing (10) to be movable with respect to the opening by a predetermined length in a direction in which the light shielding part (30) is inserted or extracted (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30. That is, after the first connecting member and second connecting member 202 are attached to each other),
	wherein the light shielding part (30) is configured to have a first configuration in which the light shielding part is extracted from the housing through the opening to be mounted on a face of a user (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.), and a second configuration in which at least a portion of the light shielding part is inserted into the housing through the opening (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),
	wherein the face contact part-part member (202) is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part (30) is accommodated (as shown in figure 1), the head mounted device (figures 1-4) being changed from the first configuration to the second configuration according to the movement of the face contact part-pair member (202, as shown in figures 1 and 2), and
	wherein the space (as shown in figure 1 when the device is open there is  a space) is formed by the movement of the face contact part-pair member (202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN104880823 (hereinafter Zhang), of record, see Information Disclosure Statement dated 10/18/2019, as applied to claim 1 above, and further in view of Bristol et al. US 10,330,887 (hereinafter Bristol).
Regarding claim 2, Zhang teaches 
the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device), wherein the light shielding part (30) comprises, a face contact part (face fitting component 40) formed to have a predetermined width in a shape corresponding to the circumference of the opening (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.); 
a first light shielding member (30)coupled to an outer circumference of the face contact part (40) to define an outer surface of the head mounted device (10) together with the housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103).
Zhang is silent regarding a second light shielding member.
Bristol teaches the head mounted device (figures 1-3; column 2, lines 61-62, head mounted display system), wherein a second light shielding member (mask portion 118) connecting an inner circumference of the face contact part (pad 130) and an outer circumference of the lens assembly (lens 120a, lens 120b, lens frame 138a, lens frame 138b) to define an inner surface of the head mounted device (100; column 3, lines 12-65 and column 4, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted device of Zhang to use a second light shielding member as taught by Bristol, for the purpose of snugly contact a user’s face along an oblong path encircling the user’s eyes (column 3, lines 59-60).
Regarding claim 3, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches 
the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device), wherein an intermediate portion of the face contact part (intermediate portion of 40) is secured to an intermediate portion of the housing (intermediate portion of head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103), and wherein opposite sides of the face contact part with respect to the intermediate portion of the face contact (intermediate portion of 40) part are bent and deformed in a direction facing an outside of the housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) to have a curved shape in the first configuration (shown in figures 1 and 4; paragraph [0054] teaches the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10. A shading channel is formed between.), and the opposite sides of the face contact part (opposite side of 40) with respect to the intermediate portion of the face contact part (intermediate portion of 40) are bent and deformed in a direction facing the housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) to be secured to the circumference of the opening in the second configuration (shown in figures 1 and 4; paragraph [0054] teaches the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10. A shading channel is formed between.).
Regarding claim 4, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches 
the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display 
device), wherein the first light shielding member (30) and the second light shielding member (118 as due to the combination with Bristol) are inserted into or extracted from the housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) as a configuration of the head mounted device is changed to the first configuration (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.) and the second configuration (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4).
Regarding claim 5, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches 
the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display 
device), wherein the first light shielding member (30) and the second light shielding member (118 as due to the combination with Bristol) are formed of a flexible material (paragraph [0022] teaches the face fitting part is separated from the head-mounted display body, the face fitting part is U-shaped; the shading part is stretched, and the face fitting part is connected to the head-mounted display body, a shading channel is formed between or paragraph [0023] the shading member is made of foldable inert sponge or paragraph [0024] the shading member is made of foldable soft rubber or paragraph [0025] the shading member is made of foldable flannel), and are folded to be inserted into the housing (paragraph [0021] teaches when the face fitting part is fitted to the head-mounted display main body, the shading part is folded and arranged in the receiving compartment of the rear shell) when the configuration of the head mounted device is changed from the first configuration (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.) to the second configuration (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4).
Regarding claim 6, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches 
the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display
device), wherein the light shielding part (30) further comprises: a face contact part-pair member (103) formed to have a predetermined width in a shape corresponding to the circumference of the opening (opening around 102), and wherein the first light shielding member (30) is coupled to the outer circumference of the face contact part (40), and is coupled to an outer circumference of the face contact part-pair member (103) to connect the outer circumference of the face contact part (40) and the circumference of the opening (opening around 102).
Regarding claim 12, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches the head mounted device, wherein the face contact part (40) is formed of a leaf spring (applicant specification states in paragraph [0086] a leaf spring has an attribute of maintaining the original shape; and from paragraph [0027] the face fitting component can be made of hard plastic material and paragraph [0026] the face fitting component can be made of a shape memory material) and has an internal elastic force (hard plastic material and shape memory material has an elastic force) that maintains the curved shape (figures 1 and 4).
Regarding claim 14, Zhang teaches 
a head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device) comprising: 
a housing (head mounted display body 10 and paragraph [0052] teaches the front case 101, and the middle case 102 and paragraph [0053] rear shell 103) comprising an opening; 
a lens assembly (lens 1022) disposed in the opening (shown in figures 1-4 and paragraph [0063] the lens 1022 in the middle shell 102); 
a light shielding part (light-shielding member 30), 
a face contact part-pair member (second connecting component 202) disposed in the housing (10) to be movable with respect to the opening by a predetermined length in a direction in which the light shielding part (30) is inserted or extracted (paragraph [0053] teaches the rear
shell 103 is provided with a storage compartment for accommodating the light-shielding member
30. That is, after the first connecting member and second connecting member 202 are attached to
each other),
wherein the light shielding part (30) comprises,
a face adhering part (face fitting component 40) having a shape corresponding to
a circumference of the opening and a predetermined width (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.); 
a first light shielding member (30) connecting an outer circumference of the face
adhering part (40) and a circumference of the opening (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.);
 and  wherein the face adhering part (40) is configured to have a curved shape to be mounted
on the face of a user in a first configuration (shown in figures 1 and 4 the shape of 40), and is configured to be bent (in figure 3 shown that 40 is bent and curved shape; paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.), and deformed in the curved shape in a second configuration to be secured at the circumference of the opening (in figure 3 shows the retraction of 40 secured at the circumference of the opening; paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4).
wherein the face contact part-pair member (202) is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part (30) is accommodated (as shown in figure 1), the head mounted device (figures 1-4) being changed from the first configuration to the second configuration according to the movement of the face contact part-pair member (202, as shown in figures 1 and 2), and
wherein the space (as shown in figure 1 when the device is open there is a space) is formed by the movement of the face contact part-pair member (202).	Zhang is silent regarding a second light shielding member.
	Bristol teaches the head mounted device (figures 1-3; column 2, lines 61-62, head mounted display system), comprising a second light shielding member (mask portion 118) connecting an inner circumference of the face adhering part (pad 130) and an outer circumference of the lens assembly (lens 120a, lens 120b, lens frame 138a, lens frame 138b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted device of Zhang to use a second light shielding member as taught by Bristol, for the purpose of snugly contact a user’s face along an oblong path encircling the user’s eyes (column 3, lines 59-60).
	Regarding claim 15, Zhang in view of Bristol teaches the invention as set forth above and Zhang further teaches the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device), wherein the first light shielding member (30) is configured to define an external appearance of the head mounted device together with an outer surface of the housing in the first configuration (paragraph [0054] teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.), or be inserted into the housing in the second configuration (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4), and 
wherein the second light shielding member is configured to define an inner surface of the head mounted device in the second configuration or be folded such that at least a portion of the second light shielding member (130 as due to the combination with Bristol) is inserted into the housing in the second configuration (paragraph [0053] teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN104880823 (hereinafter Zhang), of record, see Information Disclosure Statement dated 10/18/2019, in view of Bristol et al. US 10,330,887 (hereinafter Bristol) as applied to claim 6 above, and further in view of Min US 20200319469.	Regarding claim 7, Zhang in view of Bristol teaches the invention as set forth above but is silent regarding the face contact part-pair member is configured to move in a direction facing an interior of the opening by a predetermined length to define a space in which the first light shielding member is able to be accommodated, when the configuration of the head mounted device is changed from the first configuration to the second configuration.
Min teaches the head mounted device (figures 1-20), wherein the face contact part-pair member (first 140 from the entire 140 shown in figures 12 and 4) is configured to move in a direction facing an interior of the opening by a predetermined length to define a space (shown in figure 4) in which the first light shielding member (entire 140) is able to be accommodated, when the configuration of the head mounted device (figure 12) is changed from the first configuration (figure 12 and paragraph [0042]) to the second configuration (figure 11 and paragraph [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol, to use the face contact part-pair member is configured to move in a direction facing an interior of the opening by a predetermined length to define a space in which the first light shielding member is able to be accommodated, when the configuration of the head mounted device is changed from the first configuration to the second configuration as taught by Min, for the purpose of blocking external light in order to increase an immersion level (paragraph[0071]).
Claims 8-11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN104880823 (hereinafter Zhang), of record, see Information Disclosure Statement dated 10/18/2019, in view of Bristol et al. US 10,330,887 (hereinafter Bristol) as applied to claims 3 and 15, and further in view of Min US 20200319469 and Ginther et al. US 20140157496 (hereinafter Ginther).
Regarding claim 8, Zhang in view of Bristol teaches the invention as set forth above but is silent regarding a joint structure configured to transmit an elastic force in a direction in which opposite sides of the face contact part are extracted with respect to the housing.
Min teaches the head mounted device (figures 1-20), further comprising: a joint structure (figures 14 and 15; paragraph [0097] teaches the distance adjustment member 231) configured to retractable(configured to retractable) in a direction in which opposite sides of the face contact part (220) are extracted with respect to the housing(215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol, to use a joint structure configured to retractable in a direction in which opposite sides of the face contact part are extracted with respect to the housing as taught by Min, for the purpose of changing between an extended state to a retracted state (paragraph [0098]).
Zhang in view of Bristol and Min is silent regarding the distance adjustment member configured to transmit an elastic force.
Ginther teaches the head mounted device (figure 13), wherein distance adjustment member (flexible coupling 210 and connector 206) configured to transmit an elastic force (paragraph [0217] teaches the flexible coupling 210 can be fabricated using a polymer or metal that is compressible, elastic, and/or soft or semi-rigid.  The flexible coupling 210 can extend between the anterior module 202 and a body 212 of the connector(s) 206 and be rigidly attached thereto such that the flexibility of the flexible coupling 210 facilitates relative movement between the connector(s) 206 and the anterior module 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol and Min, to use the distance adjustment member configured to transmit an elastic force as taught by Ginther, for the purpose of  allowing to have a customized fit against the wearer's head (paragraph [0214]).
Regarding claim 9, Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches the head mounted device (figures 1-20), wherein the joint structure comprises: a first joint (234) coupled to one end of the face contact part (paragraph [0097] teaches the outer ends of the second lines 234 are rotatably connected to the ocular plate 220) to be hingeable (shown in figure 15 the connection from 234 and 220, 234 and 232, 232 and 215 show a type of hinge); and a second joint coupled to the lens assembly (lens 1022 as due to combination with Zhang) secured to an interior of the housing (10 as due to combination with Zhang) to be hingeable in a first axis (shown in figure 15 the connection from 234 and 220, 234 and 232, 232 and 215 show a type of hinge), wherein the first joint (234) and the second joint (232) are coupled to each other to be hingeable in a second axis (shown in figure 15 the connection from 234 and 220, 234 and 232, 232 and 215 show a type of hinge; the first and second joint are in a second axis when the device is retracted).  The reason for combining is the same as above in claim 8.	Regarding claim 10, Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches the head mounted device  (figures 1-20), wherein the second joint comprises a curved portion (the circular portion around the lens in part 220; paragraph [0098]) that surrounds at least a portion of the lens assembly (area around the lens which hold them is place, in figures 1-20) not to interfere with an angle of view of the user who views the lens assembly (area around the lens which hold them is place, in figures 1-20) when rotating in the second axis (when the device is retracted in figures 1-20).  The reason for combining is the same as above in claim 8.
Regarding claim 11, Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches the head mounted device (figures 1-20), wherein the housing further comprises a locker configured to confine movement of the joint structure (figure 16 and paragraph [0100] length of the rods 236 and 237 can be adjusted and fixed; paragraph [0100]) against the elastic force (flexible coupling 210 and connector 206 as due to combination with Ginther) such that the head mounted device is maintained in the second configuration (shown in figure 16).    The reason for combining is the same as above in claim 8.
Regarding claim 16, Zhang in view of Bristol teaches the invention as set forth above but is silent regarding a joint structure configured to transmit an elastic force in a direction in which opposite sides of the face adhering part are extracted from the housing.
Min teaches the head mounted device (figures 1-20), further comprising: a joint structure (figures 14 and 15; paragraph [0097] teaches the distance adjustment member 231) configured to transmit an retractable (configured to retractable) in a direction in which opposite sides of the face adhering part (220) are extracted from the housing (215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol, to use a joint structure configured to transmit an elastic force in a direction in which opposite sides of the face adhering part are extracted from the housing as taught by Min, for the purpose of changing between an extended state to a retracted state (paragraph [0098]).
Zhang in view of Bristol and Min is silent regarding the distance adjustment member configured to transmit an elastic force.
Ginther teaches the head mounted device (figure 13), wherein distance adjustment member (flexible coupling 210 and connector 206) configured to transmit an elastic force (paragraph [0217] teaches the flexible coupling 210 can be fabricated using a polymer or metal that is compressible, elastic, and/or soft or semi-rigid.  The flexible coupling 210 can extend between the anterior module 202 and a body 212 of the connector(s) 206 and be rigidly attached thereto such that the flexibility of the flexible coupling 210 facilitates relative movement between the connector(s) 206 and the anterior module 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol and Min, to use the distance adjustment member configured to transmit an elastic force as taught by Ginther, for the purpose of  allowing to have a customized fit against the wearer's head (paragraph [0214]).
Regarding claim 17, Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches the head mounted device (figures 1-20), the housing further comprising: a locker configured to confine movement of the joint structure (figure 16 and paragraph [0100] length of the rods 236 and 237 can be adjusted and fixed) against the elastic force (flexible coupling 210 and connector 206 as due to combination with Ginther) to maintain the second configuration. The reason for combining is the same as above in claim 16.
Regarding claim 19, Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches
the head mounted device (figures 1-20), wherein the first joint (234) further comprises a protrusion (elastic protrusion 147), and wherein the locker (figure 16 and paragraph [0100] length of the rods 236 and 237 can be adjusted and fixed) confines the protrusion (147) that moves in a direction in which the protrusion is inserted into or extracted  (shown in figure 5(a) and 5(b)) from the opening by a motion of the joint structure (232, 234 when they are retracted or extended).  The reason for combining is the same as above in claim 8.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN104880823 (hereinafter Zhang) , of record, see Information Disclosure Statement dated 10/18/2019, in view of Bristol et al. US 10,330,887 (hereinafter Bristol) as applied to claim 4 above, and further in view of Dickerson et al. US 20160054802 (hereinafter Dickerson), of record, see Information Disclosure Statement dated 10/18/2019.
Regarding claim 13, Zhang further teaches the head mounted device (figures 1-4; paragraph [0043] teaches head mounted display device), comprising a face contact part (40) that can be secured to the circumference of an opening (shown in figures 1-4 and paragraph [0063] the lens 1022 in the middle shell 102), and having a property of bending/deformation (figures 1 and 4) of light shielding part (30).
Zhang in view of Bristol is silent regarding at least one sensor configured to detect whether the opposite sides of the portable electronic device are secured to the circumference of the opening head-mounted frame; a memory comprising instructions; a communication module; and at least one processor connected to the memory and the communication module, wherein the processor is configured to, when the instructions are executed: determine a configuration of the head mounted device according to a configuration state of the HMD by using the at least one sensor; and transmit a signal on the configuration to an external electronic device comprising a display for displaying virtual reality contents.
Dickerson teaches the head mount device (figures 1-5), comprising at least one sensor (134; paragraph [0040] teaches the head-mounted frame 370 is in physical contact with the front face of the PED 300, which indicates to the proximity sensor 134 that an object (e.g., the user’s head) is near throughout the time that the PED 300 is within the head-mounted frame 370) configured to detect whether the opposite sides of the portable electronic device (300) are secured to the circumference of the opening head-mounted frame (370); a memory comprising instructions (paragraph [0005], a non-transitory computer readable medium embodying a computer program); a communication module (PED); and at least one processor connected to the memory and the communication module (paragraph [0005] teaches have a non-transitory computer readable medium and PED has a processing circuitry), wherein the processor is configured to, when the instructions are executed (paragraph [0005], a non-transitory computer readable medium embodying a computer program): determine a configuration of the head mounted device according to the configuration state of the HMD by using the at least one sensor (paragraph [0024] teaches group 120 of sensors and paragraph [0059] teaches HMD operation mode interface includes a system to detect when the PED is encased in the head-mounted frame 470 and configure the interface mode of the device appropriately); and transmit a signal (paragraph [0005] and [0032] teaches the processing circuitry and paragraph [0059] detect and send alert) on the configuration to an external electronic device (PED) comprising a display for displaying virtual reality contents (figure 5 and paragraph [0060] and [0062]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted device of Zhang in view of Bristol, to use at least one sensor configured to detect whether the opposite sides of the portable electronic device are secured to the circumference of the opening head-mounted frame; a memory comprising instructions; a communication module; and at least one processor connected to the memory and the communication module, wherein the processor is configured to, when the instructions are executed: determine a configuration of the head mounted device according to the configuration state of the HMD by using the at least one sensor; and transmit a signal on the configuration to an external electronic device comprising a display for displaying virtual reality contents as taught by Dickerson, for the purpose of allowing modes of detection for application’s purposes (paragraph [0060]).
Regarding claim 20, Zhang in view of Bristol and Dickerson teaches the invention as set forth above and Dickerson further teaches 
the head mounted device (figures 1-5), wherein the display (PED) is configured to, 
display contents in a general mode when the signal on the configuration indicates the first configuration (paragraph [0024] teaches group 120 of sensors and paragraph [0059] teaches HMD operation mode interface includes a system to detect when the PED is encased in the head-mounted frame 470 and configure the interface mode of the device appropriately; occurs when the device is not appropriately in interface mode; paragraph [0060]); and display contents in a virtual reality mode when the signal on the configuration indicates the second configuration (paragraph [0024] teaches group 120 of sensors and paragraph [0059] teaches HMD operation mode interface includes a system to detect when the PED is encased in the head-mounted frame 470 and configure the interface mode of the device appropriately; occurs when the device is appropriately in interface mode; paragraph [0060]). The reason for combining is the same as above in claim 13.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN104880823 (hereinafter Zhang), of record, see Information Disclosure Statement dated 10/18/2019, in view of Bristol et al. US 10,330,887 (hereinafter Bristol), Min US 20200319469 and Ginther et al. US 20140157496 (hereinafter Ginther) as applied to claim 9 above, and further in view of Suzuki US 5,880,773.
Regarding claim 18,  Zhang in view of Bristol, Min, and Ginther teaches the invention as set forth above and Min further teaches the head mounted device, wherein the joint structure (234) comprises the first axis (shown in figure 15 the connection from 234 and 220, 234 and 232, 232 and 215 show a type of hinge) and the second axis (shown in figure 15 the connection from 234 and 220, 234 and 232, 232 and 215 show a type of hinge; the first and second joint are in a second axis when the device is retracted), respectively, to provide an elastic force (paragraph [0217] teaches the flexible coupling 210 can be fabricated using a polymer or metal that is compressible, elastic, and/or soft or semi-rigid.  The flexible coupling 210 can extend between the anterior module 202 and a body 212 of the connector(s) 206 and be rigidly attached thereto such that the flexibility of the flexible coupling 210 facilitates relative movement between the connector(s) 206 and the anterior module 202 as due to the combination with Ginther).	Zhang in view of Bristol, Min, and Ginther is silent regarding the joint structure comprises pin springs.
Suzuki teaches the head mounted device (figure 11), wherein the joint structure (figure 11, are containing 116, 120, and 125 have joint structures) comprises pin springs (figure 11, spring pins 116, 120, 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang in view of Bristol, Min, and Ginther, to use the joint structure comprises pin springs as taught by Suzuki, for the purpose of providing two pieces a feature of foldably coupling (column 7, lines 5-35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872